NO.    95-399
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1996


IN RE THE MARRIAGE OF
MARGARET HORN, f/k/a
MARGARET GREEN,
          Plaintiff and Respondent,
    and
JIMMY LEE GREEN,
          Defendant and Appellant.



APPEAL FROM:   District Court of the Twelfth Judicial District,
               In and for the County of Hill,
               The Honorable John Warner, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Jimmy L. Green, Pro Se, Colorado Springs,
               Colorado

          For Respondent:
               Kathleen H. Richardson, Attorney at Law,
               Havre, Montana


                            Submitted on Briefs:     February 22, 1996
                                            Decided: March 14, 1996
Filed:
Justice W. William Leaphart delivered the Opinion of the Court.

        Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1995 Internal Operating Rules, the following decision shall not be
cited as precedent and shall be published by its filing as a public
document with the Clerk of the Supreme Court and by a report of its
result to State Reporter and West Publishing Company.
        Jimmy Lee Green, pro se,   appeals from the June 29, 1995,
Findings of Fact,    Conclusions of Law and Judgment of the Twelfth
Judicial District Court, Hill County, entered in Hill County cause
numbers DV-92-088 andDR-84-212,    obligating him to pay a promissory
note and interest, medical and dental expenses, the face value of
undelivered savings bonds, as well as attorney's fees and costs.
We affirm and remand for recalculation of the amount due on the
promissory note.
        The following issues are raised on appeal:
     1.   Does the statute of limitations or the doctrine of lathes
operate to bar Margaret's claims?
      2.  Did the District Court err in determining that Jimmy was
obligated to pay the promissory note, interest, and attorney's
fees, as well as amounts due under the modified 1986 decree?
        Margaret Green [Horn] (Margaret) and Jimmy Lee Green (Jimmy)
were married in 1972 and their marriage was dissolved in July of
1984.     Two children were born of the marriage.    At the time of the
dissolution,    Jimmy and Margaret executed a settlement agreement,
the provisions of which are now at issue.     In the agreement, Jimmy
agreed to "maintain health insurance for the benefit of the minor
children" and to "pay     any uninsured medical, dental and optical

                                   2
expenses    incurred on behalf of the parties'      minor   children."
Further,    the agreement provided     that Jimmy would continue to
purchase two $75 United States Savings Bonds each month, one in the
name of each minor child, to be held by Margaret.      In 1986, Jimmy
moved to modify and reduce his child support obligation.        In the
modification, Jimmy was relieved of his obligation to purchase the
bonds.      The court did not, however,     relieve Jimmy from his
obligation to deliver the children's bonds he was to have purchased
and delivered prior to the modification.     In fact, the court held
Jimmy in contempt for failing to deliver the bonds.
        The 1984 settlement agreement also required Jimmy to execute
a promissory note      to Margaret in the amount of $2,850,       with
interest at lo%, payable in equal monthly installments of $144.68,
to be paid in full by July 1, 1987. The settlement agreement also
provided that "should any action be commenced to enforce, modify or
interpret any provision contained herein, the court, as a cost of
suit,    shall award a reasonable attorney's fee to the successful
party."    Jimmy appeals from the District Court's determination that
he remains liable for these obligations.
     1.   Does the statute of limitations or the doctrine of lathes
operate to bar Margaret's claims?
        Margaret asserts that Jimmy did not raise the statute of
limitations or the doctrine of lathes at the District Court and
that issues not raised below are not considered on appeal.       In re
Paternity of Adam (Mont. 1995),   903 P.2d 207, 211, 52 St.Rep. 1026,
1029.     Further, she argues that the statute of limitations must be
pled affirmatively or it is deemed waived.     Rule 8(c), M.R.Civ.P.
                                   3
Although we agree that Jimmy's defenses are deemed waived by his
failure to raise them at the District Court, for Jimmy's benefit we
briefly consider his argument.
     Jimmy asserts that Margaret waited too long to pursue her
claims against him.        Jimmy argues that § 27-2-202, MCA, which
provides an eight-year statute of limitations for obligations
founded on written instruments, has run as to the promissory note.
Jimmy further asserts that Margaret waited too long to argue that
she has not received the bonds.            We note that the statute of
limitations on the 1986 modification, which covers the bonds, is
ten years and will not run until September 8, 1996.        Section 2?-2-
201(l),    MCA.     Nonetheless,   Margaret   argues   that she had the
complaint served on Jimmy within eight years of 1986 and, in any
event,     the statute of limitations was tolled by the Soldiers and
Sailors Civil Relief Act of 1940 while Jimmy served in the United
States Army until July of 1994.          50 U.S.C. § 525; see also In re
Schultz (1985), 218 Mont. 148, 149-50, 706 P.2d 135, 136.          Thus,
even if Jimmy's defenses were not waived, we would have concluded
that the complaint was timely filed.
     2.   Did the District Court err in determining that Jimmy was
obligated to pay the promissory note, interest, and attorney's
fees, as well as amounts due under the modified 1986 decree?
         In reviewing a district court's findings of fact, we determine
whether the findings are clearly erroneous.            In re Marriage of
Brownell (1993), 263 Mont. 78, 81, 865 P.2d 307, 309 (citing In re
Marriage of Eschenbacher (1992), 253 Mont. 139, 142, 831 P.2d 1353,
1355).      We have adopted a three-part test to determine whether

                                     4
findings are clearly erroneous.         Interstate Prod. Credit Ass'n v.
DeSaye (19911, 250 Mont. 320, 323, 820 P.2d 1285, 1287.
        The test provides that: (1) the Court will determine whether
the findings are supported by substantial evidence;          (2) if the
findings are supported by substantial evidence, the Court will
determine if the district court has misapprehended the evidence
and; (3) if the findings are supported by substantial evidence and
that evidence has not been misapprehended, this Court may still
find that a finding is "clearly erroneous when, although there is
evidence to support it,      a review of the record leaves the court
with the definite and firm conviction that a mistake has been
committed."      DeSave,   820 P.2d at 1287 (citing United States v.
United States Gypsum Co. (1948), 333 U.S. 364, 68 S. Ct. 525, 92
L. Ed. 746).
        Jimmy claims that he has already paid Margaret for the United
States Savings Bonds.      However, after considering the evidence and
testimony of the parties, the District Court found that he had not.
We will not substitute our judgment for that of the trial court
where the issue relates to the weight given to certain evidence or
the credibility of the witnesses.       Wilson v. Liberty Mut. Fire Ins.
Co. (Mont. 1995), 903 P.2d 785, 787, 52 St.Rep. 990, 991 (citing
Burns v. Plum Creek Timber Co. (1994), 268 Mont. 82, 84, 885 P.2d
508,    509) .   The District Court found that Jimmy had "failed to
deliver or pay the equivalent value of 18.75 U.S. Savings Bonds."
Here,    the District Court determined that the obligation remained
due and payable despite Jimmy's assertion that he had paid for the

                                    5
bonds.      Where there is conflicting evidence in the record, it is
within the provence of the trial court to pass on the credibility
of witnesses and the sufficiency of the evidence.             Wilson, 906 P.2d
at     787-88.

       The District Court further found that Jimmy had failed to pay
the children's medical and dental bills,            as was required by the
1984   separation    agreement.     Therefore, pursuant to the separation
agreement,       the District Court     awarded Margaret her costs and
attorney's fees incurred in this suit to collect from Jimmy the
amounts owing for the medical and dental bills.
       With respect to the promissory note, the District Court noted
that "[Jimmy]      presented evidence that he borrowed $2,000 in July,
1984, but such evidence is insufficient to establish that the money
was paid to [Margaret],          and there was no evidence of subsequent
payments."        Accordingly,    the court awarded Margaret $2,850 in
principal and $2,970.77 in interest, with interest continuing to
accrue at the rate of $.7808 per day.            Pursuant to the separation
agreement,       the court also awarded Margaret attorney's fees of
$646.75 and costs of $224.32 incurred in collecting the note.
        In making its determination of interest payable, the court
calculated the interest due on the original principal amount of
$2,850 even though the court also found that Jimmy had made a
payment of $144.68 in August of 1985.            Thus,     the court failed to
credit Jimmy with this payment and, therefore, misstated the amount
of the principal due on the note.              As a result,     the amount of
interest due was miscalculated.             Accordingly,    we remand for the

                                        6
proper   calculation.   In all other respects, the judgment of the
District Court is affirmed.
     Affirmed and remanded.




We concur: